Citation Nr: 0733070	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  98-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction as a consequence of surgical treatment 
at a VA medical facility on July 2, 1996.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.  This appeal has a lengthy procedural history, 
including an October 2006 remand from the United States Court 
of Appeals for Veterans Claims (Court) for proper 
consideration of medical evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences the additional disability of 
total impotence as a result of VA treatment performed on July 
2, 1996, and thereafter.


CONCLUSION OF LAW

Erectile dysfunction in the form of total impotence was 
incurred as a result of VA treatment.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he experienced erectile dysfunction 
for years and was approved for prosthesis implantation in 
1996.  On July 2, 1996, he underwent surgical implantation of 
a penile prosthesis at a VA medical facility.  Shortly 
thereafter, he experienced an infection and the hardware was 
removed.  As a consequence of the implantation, infection and 
removal of the prosthesis, the veteran is now completely 
impotent.  The veteran appeared before the Board and credibly 
testified that he had some sexual functioning of his penis 
prior to the July 1996 VA treatment and none afterwards.  As 
such, he contends that he experiences additional disability 
as a result of VA treatment and seeks compensation under 
38 U.S.C.A. § 1151.

The veteran submitted his claim for compensation for 
disability caused by VA treatment in July 1997.  During the 
course of the veteran's appeal, the law with respect to 
awarding compensation for disability caused by VA treatment 
was revised.  At the time the veteran filed his claim, 
Section 1151 provided that when there is no willful 
misconduct by a veteran, additional disability resulting from 
VA hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  Under 38 C.F.R. § 3.358(c)(3) (1996), 
compensation was precluded only where disability (1) was not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) was merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) was 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) was the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Thus, where a causal connection is shown to exist, there is 
no willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.

For claims filed on or after October 1, 1997, the claimant 
must show that the VA treatment in question resulted in 
additional disability (or death) and that the proximate cause 
of the disability (or death) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability (or death) was an event which was not reasonably 
foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 
2002).  For claims filed prior to October 1, 1997, such as 
this claim, a showing of negligence or fault on the part of 
VA is not necessary for recovery.

The evidence of record clearly shows a history of erectile 
dysfunction prior to the July 2, 1996, surgical intervention.  
Although there may be some question as to the level of 
dysfunction prior to that surgery, VA surgeons approved the 
placement of a penile prosthesis.  Thus, it is obvious on its 
face that there must have been some belief that the surgery 
could improve the veteran's sexual functioning.  
Unfortunately, the medical evidence reveals that the veteran 
has not been able to perform any sexual functions since the 
time of the infection of the hardware and removal thereof.

Although the Board finds the veteran's testimony with respect 
to his functioning credible and appreciates his efforts in 
articulating his claim, the issue of whether additional 
disability was incurred as a result of VA treatment is a 
medical question.  The medical opinion evidence most 
contemporaneous to the events in question is a VA examination 
report dated in December 1997.  At that time, a VA specialist 
reviewed the veteran's extensive claims folder, examined the 
veteran and interviewed the veteran.  The opinion rendered 
was that the veteran had erectile dysfunction of an unknown 
origin which was probably permanent as a consequence of 
implantation of a penile prosthesis which subsequently failed 
and was surgically removed.  This opinion is not refuted in 
the medical evidence.

The veteran's claims folder was reviewed by another VA 
physician in July 2001 and it was noted that before the 
surgery in question the veteran experienced premature 
ejaculation and an inability to maintain an erection, but 
that afterwards he was completely impotent.  The examiner 
pointed out that it was now impossible to restore the veteran 
to a normal physiological functioning due to the presence of 
scarring since the surgical procedure.  The examiner then 
stated that it was not evident that any or all of the 
procedures either initiated in July 1996 or subsequently 
changed the veteran's pre-existing erectile dysfunction.

The Board points out at this junction that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

When considering the evidence of record, the Board finds that 
the best evidence is that dated most closely to the events in 
question when it was found that the veteran's erectile 
dysfunction was probably permanent as a result of VA 
treatment.  Additionally, the later opinion outlined above 
clearly shows that the veteran is in a different condition as 
a consequence of VA treatment and a normal function cannot be 
restored due to scarring caused by VA treatment.  Although 
neither opinion speaks in absolutes, that is not required as 
VA allows for a finding that disability is at least as likely 
as not to have been caused by an event in order to find in 
favor of a veteran.  Therefore, when viewed in the light most 
favorable to the veteran, the Board finds that the evidence 
shows that additional disability was caused by VA treatment 
performed on July 2, 1996, and thereafter as the veteran had 
some sexual use of his penis prior to the implantation 
surgery and none after the removal of the hardware.  The 
additional disability of total impotence is not a natural 
progression of erectile dysfunction.  Consequently, 
compensation under Section 1151 for the additional disability 
of total impotence is granted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction in the form of total impotence is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


